  Case: 4:18-cv-01507-RLW Doc. #: 52 Filed: 02/06/20 Page: 1 of 14 PageID #: 348



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

SAMUEL R. PITLYK, individually,                         )
and on behalf of all others similarly                   )
situated,                                               )
                                                        )     Case No. 4:18-cv-01507
                  Plaintiff,                            )
                                                        )     Hon. Ronnie L. White
          v.                                            )
                                                        )
THE NATIONAL RIGHT TO WORK                              )
COMMITTEE, a Virginia nonprofit Corporation,            )
                                                        )
                  Defendant.                            )

          MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION FOR FINAL
           APPROVAL OF CLASS ACTION SETTLEMENT, FOR AN AWARD OF
          ATTORNEY FEES AND COSTS, AND FOR A CLASS REPRESENTATIVE
                             INCENTIVE AWARD

               COMES NOW Plaintiff Samuel R. Pitlyk (“Pitlyk”), as class representative and

     pursuant to Federal Rule of Civil Procedure 23(e), and submits the memorandum in

     support of his Motion for Final Approval of Class Action Settlement, for an Award of

     Attorney Fees and Costs, and For a Class Representative Incentive Award (“Motion for

     Final Approval”):

     I.        Factual Background and Procedural History

               Pitlyk initiated this class action by filing a petition in the Circuit Court of St.

     Louis County on August 1, 2018. Defendant removed the case to this Court on

     September 7, 2018. Dkt. No. 1.

               Pitlyk contends that Defendant The National Right to Work Committee

     (“NRTWC”), violated the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.

     (the “TCPA”), by placing prerecorded phone calls to the cellular phones of class
Case: 4:18-cv-01507-RLW Doc. #: 52 Filed: 02/06/20 Page: 2 of 14 PageID #: 349



  members, including himself. Dkt. No. 4. Defendant denies that it violated the TCPA and

  denies that it is liable to Plaintiff and class members under the TCPA or any other theory

  of liability. Dkt. No. 10.

         From the inception of the case through until approximately August 5, 2019, the

  parties engaged in extensive formal and informal discovery. This included written

  discovery propounded to both Plaintiff and Defendant, voluminous document production,

  and third party discovery. The parties, through counsel engaged in a series of meet and

  confer telephone conferences to address various discovery disputes.

         On July 3, 2019, the parties and counsel attended an all-day mediation session in

  St. Louis with mediator Robert D. Litz, Esq. Dkt. Nos. 31 and 38. While initially

  unsuccessful in resolving their dispute, the parties continued to mediate over the

  following weeks and ultimately reached a tentative settlement agreement on August 2,

  2019. Dkt. No. 40. The parties negotiated final details of all aspects of the settlement,

  and Plaintiff, with NRTWC’s consent, moved for preliminary approval of said settlement

  agreement on September 6, 2019. Dkt. No. 46. That motion was granted on September

  6, 2019. Dkt. No. 48.

         The preliminary approval order: (1) preliminarily certified the class for settlement

  purposes, (2) appointed class counsel and Plaintiff as class representative for settlement

  purposes, (3) appointed as claims administrator KCC LLC, (“Claims Administrator”), (4)

  directed notice to class members in compliance with the Class Action Fairness Act of

  2005, 28 U.S.C. §1715, (5) approved the form and substance of the notices and set

  deadlines for claims, exclusions, and objections, and (6) scheduled a final fairness

  hearing for February 13, 2020, at 10:00 a.m. in Courtroom 10 South, United States




                                               2
Case: 4:18-cv-01507-RLW Doc. #: 52 Filed: 02/06/20 Page: 3 of 14 PageID #: 350



  District Court for the Eastern District of Missouri, 111 South 10th Street, St. Louis, MO

  63102. Id.

         From September 6, 2019, until the present the Claims Administrator and parties

  worked to provide direct notice via first class US Mail to all class members in accordance

  with the Court’s preliminary approval order and best practices. The claims, objections,

  and opt-out periods have now expired and support for the settlement remains very strong

  with no objections.

         Plaintiff, without opposition by Defendant, now moves for final approval of the

  parties’ class action settlement and seeks distribution of the settlement proceeds as

  outlined herein.

  II.    Summary of the Settlement

  Amount of Settlement Fund and Identity of the Class

         Pursuant to the terms of the Agreement, Defendant agreed to fund a non-

  reversionary settlement fund in the total amount of $360,000. Dkt. No. 46, Ex. 1. After

  payment of administration costs, attorney fees and litigation expenses, and an incentive

  payment to the class representative, the available funds will be distributed on a pro rata

  basis, in an amount up to but not to exceed a net payment of $500 per claim per call

  received, to every class member who submitted a valid and timely claim. Id.

  Individuals eligible to participate (hereinafter “Settlement Class”) are:

                 All persons who received at least one pre-recorded call on a cellular
                 phone between July 1, 2018 to August 15, 2018 from The National
                 Right to Work Committee concerning Proposition A (also known as
                 the Missouri Right to Work Law), which appeared on the August 7,
                 2018 primary election ballot in the State of Missouri.

         After subtracting from the common fund payment of proposed attorney fees

  ($120,000), a portion of litigation costs ($2,000), incentive payment ($10,000) and


                                                3
Case: 4:18-cv-01507-RLW Doc. #: 52 Filed: 02/06/20 Page: 4 of 14 PageID #: 351



  expected costs of administration ($50,000), the total amount left to distribute among class

  members submitting valid and timely claims is projected to be $172.15. These funds will

  be distributed pro rata, in an amount up to but not to exceed a net payment of $500 per

  claim per call received, to all class members who have submitted valid and timely

  claims. The Claims Administrator is presently processing all claims to determine

  whether each is valid, invalid, or incomplete and subject to curing by the class member,

  as well as the number of calls received per valid claim. As of February 6, 2020, a total of

  1,034 valid and timely claims were submitted by class members. Plaintiff submits in

  support of his Motion for Final Approval, and as Exhibit A, the declaration of Tammie

  Wilson of KCC LLC.

           Defendant has deposited the sum of $360,000 with KCC per the terms of the

  Agreement. The sums paid by Defendant into the common fund will not, under any

  circumstance, revert back to Defendant in the event that Final Approval is granted. All of

  the funds will be distributed for the benefit of the Class. In the event that any funds

  remain as a result of the $500 cap or any uncashed checks, those funds will be distributed

  in the form of a cy pres award to Beyond Housing, Inc. of St. Louis, Missouri. Beyond

  Housing, Inc. is a charitable organization working to provide affordable housing in the

  region where class members are located and where the actions complained of occurred.

  This organization is not affiliated with either party or with counsel for either party.

  Notice

           Defendant provided the Claims Administrator with a list of 11,943 unique

  telephone numbers that are or may be cellular phone numbers based on its call records

  (the “Phone Numbers”). Exhibit 1.




                                                4
Case: 4:18-cv-01507-RLW Doc. #: 52 Filed: 02/06/20 Page: 5 of 14 PageID #: 352



          Between September 6, 2019, and the present the Claims Administrator and Class

  Counsel worked together to implement and accomplish notice to class members in

  compliance with the preliminary approval order. Notice was accomplished by U.S. Mail

  to the names and mailing addresses in Defendant’s records associated with the Phone

  Numbers (the “Class Members”). Id. The Claims Administrator established a website in

  which Class Members could obtain more detailed information regarding the settlement.

  The Claims Administrator established a toll free phone number to provide more

  information to individuals who could not use a computer, and provided CAFA notice to

  Attorneys General as described in more detail in Exhibit 1.

          The Claims Administrator received 1,078 timely claims forms and 1 late-filed

  claim form. Id. The Claims Administrator reviewed these timely claims and determined

  there to be 1,034 valid claims. Id. The Claims Administrator rejected 45 claims as not

  valid. Of these 45 rejected claims, 41 were duplicative submissions, 1 was filed after the

  deadline, and 3 claim forms did not contain a number that matched back to the original

  data. Id.

          Additionally, only 5 individuals opted out of the settlement, and no objections

  were filed. Id. These figures demonstrate support the final approval.

  Attorney Fees, Costs, and Incentive Payment

          The settlement agreement between the parties provided for the reimbursement of

  Class Counsel’s out-of-pocket expenses of up to $2,000, attorney’s fees of one-third (1/3)

  of the settlement fund, or $120,000, plus an incentive payment to Plaintiff in the amount

  of $10,000. Dkt. No. 46, Ex. 1. Defendant does not object to requests for payments of

  these sums. Id.




                                               5
Case: 4:18-cv-01507-RLW Doc. #: 52 Filed: 02/06/20 Page: 6 of 14 PageID #: 353



  III.   The Settlement Satisfies the Criteria for Final Approval

         A district court may only approve a class action settlement if it is “fair,

  reasonable, and adequate”. Fed.R.Civ.P. 23(e)(2). To make the determination, the

  district court considers four factors: (1) the merits of the plaintiff’s case weighed against

  the terms of the settlement, (2) the defendant’s financial condition, (3) the complexity

  and expense of further litigation, and (4) the amount of opposition to the settlement.

  Marshall v. National Football League, 787 F.3d 502, 508 (8th Cir. 2015), citing In re

  Uponor, 716 F.3d 1057, 1063 (8th Cir. 2013).

         Courts also consider the opinion of competent counsel, discovery, and the stage of

  proceedings, and the existence of evidence, if any, suggesting that the settlement is the

  product of fraud or collusion. White v. Nat’l Football League, 822 F. Supp. 1389, 1417

  (D. Minn. 1993)

         (1)     The Merits of Plaintiff’s Case Weighed in Comparison to the Terms

                 of the Settlement

         Among the first four factors used to determine the fairness of a class action

  settlement, the first (merits of the case weighed against the settlement) is “the single most

  important factor.” Keil v. Lopez, 862 F.3d 685, 695 (8th Cir. 2017). Even when a case is

  not fully briefed a district court’s decision as to the merits underlying a class action claim

  is entitled to deference. Marshall, 787 F.3d at 516. The district court is in the best

  position to forecast the likely outcome on the issues that would come before it. Id.

         Here, Pitlyk and his attorney have reviewed and analyzed the legal and factual

  issues presented in this action. They have obtained and carefully analyzed documents

  and data relating to the merits of the case. This includes an analysis of matters such as




                                                6
Case: 4:18-cv-01507-RLW Doc. #: 52 Filed: 02/06/20 Page: 7 of 14 PageID #: 354



  potential liability, extent of potential damages, likely defenses raised or expected to be

  raised by the Defendant, length of time needed to obtain a potential recovery, whether a

  damage award will be collectible, risk and expense of taking the matter to trial, and many

  other factors. Exhibit 2.

         Based upon careful analysis Pitlyk believes that this is a very strong case.

  However, both Pitlyk and Class Counsel are acutely aware of some of the defenses that

  the Defendant has raised or intends to invoke.

         Instead of leaving the outcome of these arguments to the discretion of the

  uncertainties of litigation, this settlement will provide an immediate payment of cash to

  each person who has submitted a valid and timely claim. The payment of cash is not

  contingent on class members taking additional steps beyond submitting a valid and timely

  claim. The benefit does not include any type of coupon, nor does it require or incentivize

  any class member to do business with Defendant in the future. The entirety of the

  settlement fund will benefit the class members in that no portion will revert to the

  Defendant. Dkt. No. 46, Ex. 1.

         After subtracting from the settlement fund payment of proposed attorney fees

  ($120,000), litigation costs ($2,000), incentive payment ($10,000) and expected costs of

  administration ($50,000), the total amount left to distribute among class members who

  have submitted valid and timely claims is projected to be $178,000. The total number of

  timely and valid claims will likely be 1,034, meaning that, assuming each claimant

  received only one call, the amount to be paid to each class member is projected to be

  $172.15. While KCC’s costs could slightly exceed $50,000, KCC’s charge will not




                                                7
Case: 4:18-cv-01507-RLW Doc. #: 52 Filed: 02/06/20 Page: 8 of 14 PageID #: 355



  exceed $60,000. This means that in no event will class members receive less than

  $162.48 each.

         (2)      Defendant’s Financial Condition

         Where evidence suggests that a defendant is on sound financial standing, this

  factor will likely be considered neutral as a defendant would likely be able to pay

  damages but would also likely mount a spirited defense. Marshall, 787 F.3d. at 510.

         Defendant is a Section 501(c)(4) non-profit organization. While Pitlyk believes

  that Defendant is on sound financial footing, the maximum recovery in this case would

  possibly exceed not only the financial resources available to Defendant, but also

  Defendant’s total net assets. Pitlyk has, personally and/or through counsel, reviewed

  documents relating to Defendant’s ability to pay damages in this matter. Defendant’s

  financial condition is a substantial factor in Pitlyk’s decision to negotiate and enter into a

  settlement agreement, and supports the approval of this settlement.

         (3)      Complexity and Expense of Further Litigation

         Class actions in general place an enormous burden of costs and expense upon the

  parties. Schmidt v. Fuller Brush Co., 527 F.2d 532, 535 (8th Cir. 1975).

         While Pitlyk remains confident that he would prevail on the merits, he recognizes

  that Defendant raises various defenses. These include, but are not limited to, a contention

  that the system used to make the calls does not fall within the definition of an “automatic

  telephone dialing system” as that term is used in 47 U.S.C. § 227(b)(1); that Plaintiff and

  Class Members consented to receiving the calls at issue; that the calls at issue were political

  speech and political activity protected by the First Amendment to the United States




                                                8
Case: 4:18-cv-01507-RLW Doc. #: 52 Filed: 02/06/20 Page: 9 of 14 PageID #: 356



  Constitution; and that class certification, except in case of settlement, is not an appropriate

  means of adjudicating the matter.

         Finally, because the calls at issue were made only approximately eighteen months

  prior to the filing of this memorandum, there is an incredible benefit to the class members

  to enter into a settlement agreement at the earliest possible stage of the litigation. The

  number of valid addresses and phone numbers in Defendants’ records are less likely to

  change over the course of eighteen months than they would change over the course of three

  years, five years, or whatever period of time would elapse between the calls at issue and a

  trial on the merits (including exhaustion of any appeals prior, or subsequent, to trial on the

  merits).

         (4)     The Amount of Opposition to the Settlement

         There were no objections to the settlement. Ex. 1.

         Settlements can be considered fair, reasonable, and adequate, even when

  substantial opposition to the settlement exists. For example, settlements have been

  affirmed on appeal in cases where six out of twenty-three class representatives objected

  (Marshall, 787 F. 3d at 510), nearly half of all class members objected (Van Horn v.

  Trickery, 840 F.2d 604, 606 (8th Cir. 1988)), and all named plaintiffs objected (Elliott v.

  Sperry Rand Corp., 680 F.2d 1225, 1226-1227 (8th Cir. 1982). Courts will frequently

  consider the number of objectors in analyzing the fairness of the settlement. Rexam, Inc.

  v. United Steel Workers of Am., No. 03-CV02998-PJS, 2007 WL 2746595 at *5 (D.

  Minn. Sept. 17, 2007); see also In Re Texas Prison Litigation, 191 F.R.D. 164, 175

  (W.D. Mo. 1999) (holding that 8% of the class objecting was a relatively low level of

  opposition tending to indicate the fairness of the settlement).




                                                9
Case: 4:18-cv-01507-RLW Doc. #: 52 Filed: 02/06/20 Page: 10 of 14 PageID #: 357



         Here, the absence of any objections to this settlement weighs heavily in favor of

  approval of the settlement.

         (5)     The Opinion of Counsel

         Where class counsel is qualified and well informed, class counsel’s opinion that a

  settlement is fair, reasonable, and adequate is entitled to significant weight. See In re

  BankAmerica Corp. Sec. Litig., 210 F.R.D. 694, 702 (E.D. Mo. 2002) (“Although the

  Court is not bound by counsel’s opinion, their opinion nevertheless is entitled to great

  weight.”) (citing EEOC v. McDonnell Douglas Corp., 894 F. Supp. 1329, 1335 (E.D.

  Mo. 1995)). Here, Class Counsel, with substantial experience in consumer and class

  action litigation, believes that the settlement is fair, reasonable, adequate, and in the best

  interest of the class. Pitlyk and Class Counsel negotiated this settlement in and after a

  day-long mediation and believe that it provides a very favorable outcome for the Class.

         (6)     The Extent of Discovery Completed and the Stage of the Proceedings

         Courts consider the extent of discovery and the stage of the proceedings in

  determining whether a class settlement is fair, adequate, and reasonable. See In re

  BankAmerica Corp. Sec. Litig., 210 F.R.D. 694, 700 (E.D. Mo. 2002) (“[A] presumption

  of fairness, adequacy and reasonableness may attach to a class settlement reached in

  arms-length negotiations between experienced, capable counsel after meaningful

  discovery.”) (quoting Fed. Judicial Ctr., Manual for Complex Litig. § 30.42 at 240 (3d

  ed. 1997)).

         Pitlyk and Class Counsel completed substantial discovery that was sufficient to

  thoroughly evaluate potential liability, damages, ability to pay, and potential insurance

  coverage.




                                                10
Case: 4:18-cv-01507-RLW Doc. #: 52 Filed: 02/06/20 Page: 11 of 14 PageID #: 358



         The settlement is the result of a thorough investigation and evaluation of

  Plaintiff’s legal claims, extensive formal and informal discovery while engaging in

  extensive arm’s-length settlement negotiations, including before an experienced third-

  party neutral. The fact that the settlement was achieved through negotiations by well-

  informed counsel and through a mediation before an experienced neutral favors approval.

         (7)     Evidence of Fraud or Collusion

         No evidence of fraud or collusion is present and no class member alleges that this

  settlement is the result of fraud or collusion.

         (8)     The Incentive Payment to Plaintiff is Reasonable

         Plaintiff requests an incentive payment in the amount of $10,000 for the work and

  time he has invested in acting on behalf of the Class and securing a financial recovery for

  the Class. This payment is reasonable in light of the effort and risk expended by Plaintiff,

  benefit obtained for the Class, and amounts of awards in similar cases.

         See, e.g., Benzion v. Vivint, Inc., No. 12-61826, Dkt. No. 201 (S.D. Fla. Feb. 23,

  2015) (awarding $20,000 incentive award); Desai v. ADT Security Servs., Inc., No. 11-

  1925, Dkt. No. 243, paragraph 20 (N.D. Ill. Feb. 27, 2013) (awarding $30,000 incentive

  award); Sauby v. City of Fargo No. 07-10, 2009 WL 2168942, at *3 (D.N.D. July 16,

  2009) (approving $10,000 incentive award, citing Sherrie R. Savett, et al., Consumer

  Class Actions: Class Certification issues, Including Ethical Considerations and Counsel

  Fees and Incentive Award Payments to Named Plaintiffs, 936 PLI/Corp. 321, 340 (1996),

  for “listing 52 cases involving incentive award payments wherein the plaintiffs were

  awarded between $1,000 and $200,000).




                                                11
Case: 4:18-cv-01507-RLW Doc. #: 52 Filed: 02/06/20 Page: 12 of 14 PageID #: 359



          Pitlyk’s participation in this case greatly exceeded that of a typical plaintiff in a

  class action case. He worked with Class Counsel over several months to develop the

  strategy of the case, reviewed discovery provided by the Defendant, prepared for

  mediation, and negotiated during an all-day in-person mediation session. Pitlyk became

  actively involved in not only negotiating a basic framework of settlement, but also the

  nuances involved in converting the general framework into a detailed written agreement.

          Pitlyk is a teacher in St. Louis County. Time that he devoted to this case resulted

  in less time that he was able to devote to his profession. Further, Pitlyk exposed himself

  to personal and professional scrutiny during the course of the litigation. Yet he continued

  to tirelessly act on behalf of the Class.

          The amount of the incentive payment is set forth in the notice to Class Members.

  No Class Member objected to the proposed incentive payment. Without his actions,

  these Class Members would likely be without any viable means of relief.

          (9)     The Requested Attorney Fees and Costs are Reasonable

          Class Counsel requests an attorney fee of $120,000 and reimbursement of

  litigation expenses of $2,000. Ex. 2. Plaintiffs’ request amounts one-third of the

  settlement fund of $360,000. The settlement fund is entirely funded and non-

  reversionary. The settlement contains no coupons or other types of relief requiring

  complicated valuation models.

          One-third or greater fee awards have been granted in many class action

  settlements approved by this Court. See Dengen v. Gerzog, No. 15-1103, Dkt. 47, at pp.

  4-5 (E.D. Mo. Apr. 20, 2016) (White, J.) (awarding 33% of the minimum amount of the

  settlement fund); Prater v. Medicredit, Inc., No. 14-0159, 2015 WL 8331602, at *4 (E.D.




                                                12
Case: 4:18-cv-01507-RLW Doc. #: 52 Filed: 02/06/20 Page: 13 of 14 PageID #: 360



  Mo. Dec. 7, 2015) (Webber, J.) (awarding a fee of 33% of the settlement fund); Lee’s v.

  Anthem Ins. Co., No. 13-1411, 2015, WL 3645208, at *4 (E.D. Mo. June 10, 2015)

  (Limbaugh, J.) (awarding a fee of 34% of the fund available to the class); Heller v. HRB

  Tax Group, Inc., No. 11-1121, Dkt. 60 (E.D. Mo. Aug. 9, 2013) (Adelman, J.) (awarding

  attorneys’ fees of 33.3% of the common fund); Lindsey Transmission v. Office Depot,

  Inc., No. 12-0221, Dkt. 100 (E.D. Mo. June 23, 2014) (Jackson, J.) (awarding attorneys’

  fees totaling 33% of the settlement fund).

         The size of the fund created for the benefit of the class is a point of emphasis

  because a settlement “fund is itself the measure of success…[and] represents the

  benchmark from which a reasonable fee will be awarded.” Manual for Complex

  Litigation (Fourth Ed.) §14.121 (2004). Here, Class Counsel created a substantial

  settlement fund for the Settlement Class that is non-reversionary and ensures that the

  class members will be appropriately compensated.

         Moreover, no class member has objected to the proposed attorney’s fees. The

  notice sent to all class members stated the amount of proposed attorney fees and costs,

  and no class member filed an objection. The lack of objections “strong evidence of the

  propriety and acceptability” of the fee request. Ressler v. Jacobson, 149 F.R.D. 651, 656

  (E.D. Fla. 1992).

  Conclusion

         The terms of the proposed Agreement as outlined herein are fair, reasonable, and

  adequate. The expected benefit to each class member is substantial, and the requirements

  of Rules 23(a) and (b) are satisfied. Relief requested in Plaintiff’s Motion for Final

  Approval is in the best interest of the Class and will benefit the Class. The response from




                                               13
Case: 4:18-cv-01507-RLW Doc. #: 52 Filed: 02/06/20 Page: 14 of 14 PageID #: 361



  Class Members has been overwhelmingly positive and supports approval of the

  settlement.

         The parties engaged in extensive arm’s length negotiations and mediation with an

  able and experienced mediator after engaging in expedited and informal discovery.

  There is no suggestion that the settlement is the product of fraud or collusion. The

  benefits to Class Members are substantial. The settlement avoids the substantial risks and

  delay inherent in further litigation through an uncertain trial on the merits and the

  resulting appeals.

         The terms of this settlement provide these benefits promptly, allowing Plaintiff

  and the class to avoid the delay, risk, and expense of continued litigation. For the

  foregoing reasons, Plaintiff respectfully requests that the Court grant final approval of the

  proposed class settlement and retain jurisdiction over the enforcement and

  implementation of the settlement.

                                                         Respectfully submitted,
                                                         THE SMITH LAW FIRM, LLC

                                                           /s/ Neil Smith
                                                         Neil Smith, #56789MO
                                                         231 S. Bemiston Ave., Suite 800
                                                         Clayton, MO 63105
                                                         Phone: (314) 725-4400
                                                         Cellular: (314) 974-3266
                                                         neil@smithlawfirm.com
                                                         Attorney for Plaintiff and Class

                                CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on the 6th day of February, 2020, the
  foregoing was filed electronically with the Clerk of the Court for the United States
  District Court for the Eastern District of Missouri, Eastern Division, using the CM/ECF
  system, which will send notification of such filing to all counsel of record.

                                                    /s/ Neil Smith



                                               14
